                                                                                           FILED
                                                                                  2020 Mar-10 AM 10:18
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

RANDY MCCLENDON,                          )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No. 5:19-cv-00057-LCB-HNJ
                                          )
HANSER WHITFIELD, Lt., et al.,            )
                                          )
       Defendants.                        )

                    MEMORANDUM OPINION AND ORDER

      The magistrate judge filed a report on January 29, 2020, recommending the

defendants’ special report be treated as a motion for summary judgment and further

recommending that the motion be granted as to the plaintiff’s deliberate indifference

to his serious mental health needs claim against defendants Estes, Whitfield, and

Donaldson. (Doc. 21). The magistrate judge also recommended the motion be

denied as to the plaintiff’s excessive force claim against defendants Whitfield and

Donaldson. Although the parties were advised of their right to file specific written

objections within fourteen days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED, and the recommendation is ACCEPTED. Accordingly, the

Court ORDERS that the motion for summary judgment is GRANTED as to the
plaintiff’s deliberate indifference to his serious mental health needs claim against

defendants Estes, Whitfield, and Donaldson, the Court finding no genuine issues of

material fact exist. The Court FURTHER ORDERS that the motion for summary

judgment is DENIED as to the plaintiff’s excessive force claim against defendants

Whitfield and Donaldson. This matter is REFERRED to the magistrate judge for

further proceedings as to the remaining claim.

      DONE and ORDERED March 10, 2020.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                         2
